Title: From Thomas Jefferson to the Board of War, 12 November 1779
From: Jefferson, Thomas
To: Board of War



In Council Novr. 12th. 1779.

The Governor is advised to appoint Frederickg., Petersbg., New London, Staunton, and Winchester places of rendezvous for New levies raised under the act of Assembly concerning Officers Soldiers Sailors and marines, and to direct an Officer to meet the recruiting Officers of the several counties at these places at certain times, to wit, Petersburg on the first Day of every other month, beginning in December at New London on the sixth of the same months, at Staunton on the twelve, at Winchester on the eighteenth, and at Fredericksburg on the twenty fourth then and there to review and receive such able bodied men as shall be produced to him by the said recruiting Officers. To appoint also Pittsburg and Wmsburg places of rendezvous for levies of the same kind, and an Officer of the Garrisons at those places to review and receive them at all times when produced to him.

Th: Jefferson

